Appeals from two orders of the Court of General Sessions, New York County, entered September 12, 1958, and May 26, 1959, which denied motions by defendant for a writ of error coram nobis to vacate and set aside a judgment rendered April 8, 1951, convicting defendant upon his plea of guilty of the crime of robbery in the third degree.
Memorandum bt the Court. The order of May 26, 1959 should be reversed on the law and on the facts, and matter remitted for a hearing on the issues. In this application for a writ of error coram nobis to vacate a 1951 conviction entered on a plea of guilty, petitioner alleges, with corroboration by the attorney who then acted for him, that he entered his plea of guilty prior to investigation and probation report on the assurance by the court that he would be permitted to withdraw his plea at any time thereafter as a matter of right. Upon the sentencing petitioner’s application to withdraw his plea was denied. There may be considerable substance to the District Attorney’s contention that petitioner’s experienced counsel would not have addressed himself so completely to the court’s discretion if a mere reminder to the court of the alleged promise of an absolute right to withdraw would have sufficed. Nevertheless, on the basis of the facts alleged petitioner is at least entitled to a hearing on his application (People v. Farina, 2 A D 2d 776, affd. 2 N Y 2d 454; People v. Sullivan, 276 App. Div. 1087), for his claim is not based solely on his own uncorroborated recollection, is not incredible on its face, and its falsity is not conclusively demonstrated by documentary evidence (People v. Picciotti, 4 N Y 2d 340; People v. Guariglia, 303 N. Y. 338; People v. Richetti, 302 N. Y. 290).